Citation Nr: 1423497	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disability, to include as due to exposure to herbicides.  

2. Entitlement to service connection for a back disability, to include as due to exposure to herbicides.

3. Entitlement to service connection for kidney cancer, to include as due to exposure to herbicides. 

4. Entitlement to service connection for a heart condition, to include as due to exposure to herbicides.  

5. Entitlement to a compensable disability rating for hypertrophic lichen planus. 

6. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified at a hearing in June 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

The issues of entitlement to service connection for a back disability, kidney cancer, and a heart condition, and entitlement to a compensable disability rating for hypertrophic lichen planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence associated with the claims file since May 2006 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability. 


CONCLUSION OF LAW

Evidence received since the May 2006 rating decision that denied service connection for a back condition, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2006 rating decision that was issued to the Veteran in May 2006, the RO denied the Veteran's claim for service connection for a back disability on the basis that there was no nexus between his claimed condition and military service.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the May 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At his June 2013 hearing before the undersigned, the Veteran asserted that he served three periods of active duty as opposed to the single period that is listed in the Introduction section above.  Further, he alleged that he served in the Republic of Vietnam for three years and that he sustained a gunshot wound to the back and was exposed to herbicides.  He argued that these events caused his current back disability.  Only for the purpose of determining whether the Veteran's claim should be reopened, the Board presumes the credibility of his allegations.  Justus, 3 Vet. App. at 513.  Reopening of the Veteran's claim for service connection for a back disability based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened; the appeal is granted to this extent only.


REMAND

Remand is warranted in this case for the following reasons.  With regard to the Veteran's back disability claim, the RO should determine whether the Veteran served two additional periods of service and whether he served in the Republic of Vietnam at any time during his period(s) of service.  The RO must also afford him a VA examination because the record indicates his current back disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his kidney cancer and heart condition claims, the RO denied service connection for them in a September 2009 rating decision.  In a March 2010 statement, the Veteran asserted that these conditions were caused by exposure to herbicides.  Viewing this statement in the most favorable light, the Board interprets it to be a timely Notice of Disagreement with the September 2009 rating decision.  A Statement of the Case (SOC) must be issued.  38 C.F.R. §19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

With regard to his increased rating claim, the Veteran's most recent VA examination for his skin condition was in July 2009.  The examiner noted that his skin condition involved approximately 2 to 4 percent of his entire body.  The Veteran testified that his skin condition has increased in severity since his examination.  The Veteran's representative emphasized that one criterion for a 10 percent rating under the currently assigned Diagnostic Code is when at least 5 percent, but less than 20 percent of the entire body is affected.  38 C.F.R. § 4.118, Diagnostic Code 7822 (2013).  A new examination is needed.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

The most recent VA treatment records in the claims file are from 2010.  To ensure completeness of the record, the RO should determine whether there are additional outstanding VA treatment records.  

Lastly, the Veteran's TDIU claim is inextricably intertwined with the claims being remanded and therefore it would be inappropriate to adjudicate it at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Ascertain if the Veteran has received any VA treatment that is not evidenced by the current record.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Ask the Veteran to provide specific dates for his claimed additional two periods of service in the Army and Navy.  Attempt to verify the additional two periods of service.  If additional periods of service are verified, determine whether the Veteran served in the Republic of Vietnam during them.  

3. Schedule the Veteran for an examination with an appropriate clinician for his back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide all applicable diagnoses for the Veteran's back disability.  The examiner must specifically state whether the Veteran sustained a gunshot wound to his back and if so, whether it was during military service.  

c) For each diagnosis provided, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service; is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

d) Because the Veteran has asserted that his back disability was caused by being "shot" with herbicides, the examiner must also provide an opinion as to whether his back disability was directly caused by exposure to herbicides.  It is not sufficient to conclude that his back disability is not listed among the conditions set forth in 38 C.F.R. § 3.309 that may be presumptively service-connected.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to service connection for kidney cancer and a heart condition, to include as due to exposure to herbicides.  

5. Schedule the Veteran for an examination with an appropriate clinician for his hypertrophic lichen planus.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine the current severity of the Veteran's hypertrophic lichen planus, and its impact on his employability and daily activities.  This includes findings as to what percentage of the Veteran's entire body is affected by his skin condition and what percentage of his exposed areas are affected.  The examiner must also state whether the Veteran requires systemic therapy or intensive light therapy and if so, for how many weeks during the past 12 month period.  

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


